Exhibit 10.1

KMG CHEMICALS, INC.

 

TIME-BASED RESTRICTED STOCK UNIT GRANT AGREEMENT

(FY2019-2021)

 

THIS TIME-BASED RESTRICTED STOCK UNIT GRANT AGREEMENT (the “Agreement”) is made
by KMG Chemicals, Inc., a Texas corporation, or any successor in interest
thereto (the “Company”) and grants Restricted Stock Units to each of the
individuals set forth on Schedule 1 (referred to herein as a “Grantee”), on
October 22, 2018 (the “Grant Date”), subject to the terms and provisions of the
KMG Chemicals, Inc. 2016 Long‑Term Incentive Plan, effective as of November 30,
2015 (as amended, the “Plan”).  The Plan is hereby incorporated herein in its
entirety by this reference.  Capitalized terms not otherwise defined in this
Agreement shall have the meaning given to such terms in the Plan.

 

WHEREAS, Grantee is an Employee, and in connection therewith, the Company
desires to grant Time-Based Restricted Stock Units to Grantee, subject to the
terms and conditions of this Agreement and the Plan, with a view to increasing
Grantee’s interest in the Company’s success and growth; and

 

WHEREAS, Grantee desires to be the holder of such Restricted Stock Units subject
to the terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and such other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

1.Grant of Units.  Subject to the terms and conditions of this Agreement and the
Plan, the Company hereby grants to Grantee the number of Restricted Stock Units
(the “Units”), as are set forth opposite Grantee’s name in Schedule 1, which
Schedule is attached hereto and incorporated herein.  Subject to Section 3
hereof, each Unit shall initially represent one share of the Company’s Common
Stock $.01 par value (“Share”).  Each Unit represents an unsecured promise of
the Company to deliver a Share to Grantee pursuant to the terms and conditions
of the Plan and this Agreement.  As a holder of Units, Grantee has only the
rights of a general unsecured creditor of the Company unless and until the Units
are converted to Shares upon vesting and transferred to Grantee as set forth
herein.

2.Transfer Restrictions.  Grantee shall not sell, assign, transfer, exchange,
pledge, encumber, gift, devise, hypothecate or otherwise dispose of
(collectively, “Transfer”) any Units granted hereunder.  Any purported Transfer
of Units in breach of this Agreement shall be void and ineffective, and shall
not operate to Transfer any interest or title in the purported transferee.

3.Vesting and Payment of Units.

(a)Vesting.  Vesting of the Units, as described below, shall be subject to the
continued Employment of Grantee.  The Units will be divided into three separate
tranches (each, a “Tranche”).  Provided that Grantee remains in Employment from
the Grant Date through the applicable Vesting Date shown below (the “Service
Requirement”), except as provided below in Section 3(d), 4(a), 4(b) or 4(c), the
Units will vest with respect to each Tranche as follows:

Tranche

Percent of Vested Units

Vesting Date

Tranche #1

33 1/3% Units

5 pm Central Time on July 31, 2019

Tranche #2

33 1/3% Units

5 pm Central Time on July 31, 2020

Tranche #3

33 1/3% Units

5 pm Central Time on July 31, 2021

 

--------------------------------------------------------------------------------

 

 

Fractional Shares shall be subject to rounding as provided in Section 9(a).

 

(b)Settlement of Units.  Following the applicable vesting date under Section
3(a), the Company shall deliver to Grantee the number of Shares which have
become vested as determined in accordance with Section 3(a), 3(d), 4(a), 4(b) or
4(c), as adjusted in accordance with Section 3(c), if applicable.  All Shares
delivered to or on behalf of Grantee in exchange for vested Units shall be
subject to any further transfer or other restrictions as may be required by
securities law or other applicable law as determined by the Company.  For
purpose of this Agreement, subject to Section 8 for a specified employee if
applicable, upon the vesting of any Units, the applicable Shares shall be
delivered not later than thirty (30) days after any Units become vested pursuant
to either Section 3(a), 3(d), 4(a), 4(b) or 4(c).  

(c)Dividends, Splits and Voting Rights.  If the Company (i) declares a stock
dividend or makes a distribution on Common Stock in Shares, (ii) subdivides or
reclassifies outstanding Shares into a greater number of Shares, or (iii)
combines or reclassifies outstanding Shares into a smaller number of Shares,
then the number of Units granted under this Agreement shall be proportionately
increased or reduced, as applicable, so as to prevent the enlargement or
dilution of Grantee’s rights and duties hereunder.  The determination of the
Committee under the Plan regarding such adjustments shall be binding.  

(d)Change in Control.  If (i) there is a Change in Control of the Company
(including the Closing, as defined in the Merger Agreement (the “Closing”)) and
(ii) during the eighteen (18) month period commencing immediately following the
effective date of such Change in Control, Grantee’s Employment is either (A)
involuntarily terminated by the Company without Cause or (B) voluntarily
terminated by Grantee for Good Reason (as defined below), then the Service
Requirement of this Section 3 shall automatically be deemed satisfied with
respect to each Tranche that has not previously vested prior to the Grantee’s
termination date, and all of the Units subject to each such unvested Tranche
shall become vested for 150% of the Shares covered by such Units and thus the
number of Shares covered by such Units shall automatically be increased to the
150% level at that time.  In the event that Grantee’s termination from
Employment qualifies for vesting under both this Section 3(d) and Section 4(c),
then this Section 3(d), and not Section 4(c), shall control and govern.

 

4.

Forfeiture.

(a)Termination Due to Death or Disability.  If Grantee’s Employment is
terminated due to the death or Disability (as defined below) of Grantee, then
vesting of the Units will occur as follows: the Service Requirement shall be
deemed satisfied for a number of Units equal to 100% of the Shares covering the
unvested Units subject to the next Tranche that would vest following the
Grantee’s termination of Employment, multiplied by a fraction, the numerator of
which is the number of Grantee’s Months of Service during the one year vesting
period of the applicable Tranche in which Grantee’s termination of Employment
occurred, and the denominator of which is twelve (12).  For purposes of Section
4(a) and (c), a “Month of Service” means a calendar month or any fraction
thereof during which Grantee was in Employment.

(b)Termination Due to Retirement.  If Grantee’s Employment is terminated due to
Retirement (as defined in the Plan) of Grantee, then the Service Requirement of
Section 3(a) shall automatically be deemed satisfied with respect to each
Tranche that was unvested at that time, and thus all of the Units subject to
each such Tranche shall immediately become vested for 100% of the Shares covered
by such Units, as of the effective date of such Retirement.  

(c)Termination Without Cause.  If Grantee’s Employment is terminated without
Cause, then the Service Requirement of Section 3(a) shall automatically be
deemed satisfied with respect

2

 

--------------------------------------------------------------------------------

 

to a number of Shares equal to 100% of the Shares covering the unvested Units
subject to the next Tranche that would vest following the Grantee’s termination
of Employment, multiplied by a fraction, the numerator of which is the number of
Grantee’s Months of Service during the one year vesting period of the applicable
Tranche in which Grantee’s termination of Employment occurred, and the
denominator of which is twelve (12).

(d)Termination Other than Death, Disability, Retirement, Without Cause, or for
Good Reason.  If Grantee’s Employment is voluntarily or involuntarily terminated
by the Company or by Grantee for any reason other than as provided in Section
3(d), 4(a), 4(b) or 4(c) above, Grantee shall immediately forfeit all Units that
are not already vested as of such termination of Employment date.  Upon the
forfeiture of any Units hereunder, Grantee shall cease to have any rights in
connection with such unvested Units as of the date of such forfeiture.

(e)Good Reason  “Good Reason” shall mean either of the following events that
occur without Grantee’s written consent in connection with Grantee’s termination
from Employment, other than due to death or Disability: (i) Grantee incurs any
reduction in his base salary or target incentive compensation, or (ii) Grantee’s
principal place of work for the Company or any of its Affiliates is changed to
any location that is more than forty (40) miles from his then principal place of
work.  Notwithstanding anything to the contrary contained herein, a termination
from Employment for “Good Reason” shall occur only if (A) Grantee provides
written notice to the Company, or to the Affiliate that is the employer of such
Grantee (the “Employer”), of the occurrence of the event that constitutes “Good
Reason” hereunder within thirty (30) days of his first knowledge of the
existence of such event, (B) the Company or other Employer fails to adequately
remedy the event within thirty (30) days of its receipt of such written notice
from Grantee, and (C) Grantee terminates his Employment no later than sixty (60)
days following the end of such cure period.

(f)Disability  “Disability” shall mean a permanent and total disability as
defined in Section 22(e)(3) of the Code.  Any determination of “Disability”
shall be made by a physician selected or approved by the Committee (or its
delegate) and, in this respect, Grantee shall submit to any reasonable
examination(s) required in the opinion of such physician.

5.Treatment of Awards following Closing.  Upon the effective time (the
“Effective Time”) of the consummation of the merger of the Company with and into
Cobalt Merger Sub Corporation, a Texas corporation (“Cobalt”), as such merger is
contemplated in that certain Agreement and Plan of Merger by and among the
Company, Cabot Microelectronics Corporation, a Delaware corporation (“Cabot”),
and Cobalt, dated as of August 14, 2018 (the “Merger Agreement”), the Units that
are outstanding under this Agreement as of immediately prior to the Effective
Time will be assumed by Cabot pursuant to Section 2.3(b) of the Merger Agreement
and, following the Effective Time, all references herein and in the Plan to the
“Company” shall refer to Cabot.

6.Violations of Law or Regulations.  Notwithstanding any provision hereof to the
contrary, Grantee will not acquire any Shares, and that the Company will not be
obligated to issue any Shares to Grantee hereunder, if the issuance of such
Shares constitutes a violation by Grantee or the Company of any law or
regulation of any governmental authority.  Any determination in this regard that
is made by the Committee, in good faith, shall be final and binding.  The rights
and obligations of the Company and Grantee are subject to all applicable laws
and regulations.

7.Tax Withholding.  To the extent that the vesting of the Units or the receipt
of Shares hereunder gives rise to an employment, income or other tax withholding
obligation for federal, state or local income tax purposes, Grantee shall
deliver to Company at such time the sum that the Company requires to meet its
tax withholding obligations under applicable law or regulation, and, if Grantee
fails to do so,

3

 

--------------------------------------------------------------------------------

 

Company is authorized to (a) withhold from any cash or other remuneration
(including any Shares or Units), then or thereafter payable to Grantee, any tax
required to be withheld; or (b) sell such number of Shares before their transfer
to Grantee as is appropriate to satisfy such tax withholding requirements,
before transferring the resulting net number of Shares to Grantee in
satisfaction of its obligations under this Agreement.

8.Code Section 409A Compliance.  This Agreement is intended to be drafted in a
manner such that no amount or other benefit provided under this Agreement
becomes subject to (a) gross income inclusion under Section 409A of the Internal
Revenue Code (“Section 409A”) or (b) interest and additional tax under Section
409A (collectively, “Section 409A Penalties”), including, where appropriate, the
construction of defined terms to have meanings that would not cause the
imposition of the Section 409A Penalties.  Any provisions of the Agreement that
are subject to Section 409A are intended to comply with all applicable
requirements of Section 409A, or an exemption from the application of Section
409A, and shall be interpreted and administered accordingly.  Notwithstanding
any provision of this Agreement to the contrary, if any benefit provided
hereunder would be subject to Section 409A Penalties because the timing of such
benefit is not delayed as required by Section 409A for a “specified employee”
(as defined under Section 409A), then if Grantee is on the applicable date a
specified employee, any such benefit that Grantee would otherwise be entitled to
receive during the first six months following Grantee’s “separation from
service” (as defined under Section 409A) shall be accumulated and paid, within
ten (10) days after the date that is six months following Grantee’s date of
“separation from service”, or such earlier date upon which such benefit can be
provided under Section 409A without being subject to the Section 409A Penalties
such as, for example, upon Grantee’s death.  In no event whatsoever shall the
Company or any of its affiliates be liable to the Participant or any party for
any additional tax, interest or penalties that may be imposed on Participant or
any other person by Section 409A or any damages for failing to comply with
Section 409A.

9.Miscellaneous.

(a)No Fractional Shares.  All provisions of this Agreement concern whole
Shares.  If the application of any provision hereunder would yield a fractional
Share, such fractional Share shall be rounded down to the next whole Share if it
is less than 0.5 and rounded up to the next whole Share if it is 0.5 or more.

(b)Not an Employment Agreement.  This Agreement is not an employment agreement,
and no provision of this Agreement shall be construed or interpreted to create
any Employment relationship between Grantee and the Company for any time
period.  The Employment of Grantee with the Company shall be subject to
termination to the same extent as if this Agreement had not been executed.

(c)Notices.  Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by telegram, telex, telecopy or similar facsimile means, by certified
or registered mail, return receipt requested, or by courier or delivery service,
addressed to the Company at its then current main corporate address, and to
Grantee at his address indicated on the Company’s records, or at such other
address and number as a party has previously designated by written notice given
to the other party in the manner hereinabove set forth.  Notices shall be deemed
given when received, if sent by facsimile means (confirmation of such receipt by
confirmed facsimile transmission being deemed receipt of communications sent by
facsimile means); and when delivered and receipted for (or upon the date of
attempted delivery where delivery is refused), if hand-delivered, sent by
express courier or delivery service, or sent by certified or registered mail,
return receipt requested.

(d)Amendment, Termination and Waiver.  This Agreement may be amended, modified,
terminated or superseded only by written instrument executed by or on behalf of
the Company,

4

 

--------------------------------------------------------------------------------

 

and as to any particular Grantee, by that Grantee.  Any waiver of the terms or
conditions hereof shall be made only by a written instrument executed and
delivered by the party waiving compliance.  Any waiver granted by the Company
shall be effective only if executed and delivered by a duly authorized executive
officer of the Company other than Grantee.  The failure of any party at any time
or times to require performance of any provisions hereof shall in no manner
affect the right to enforce the same.  No waiver by any party of any term or
condition herein, or the breach thereof, in one or more instances shall be
deemed to be, or construed as, a further or continuing waiver of any such
condition or breach or a waiver of any other condition or the breach of any
other term or condition.

(e)Severability.  Should any provision contained herein be held unenforceable by
a court of competent jurisdiction, the provision shall be reformed to create a
valid and enforceable provision to the maximum extent permitted by law;
provided, however, if such provision cannot be reformed, it shall be deemed
ineffective and deleted herefrom without affecting any other provision of this
Agreement.  This Agreement should be construed by limiting and reducing it only
to the minimum extent necessary to be enforceable under then applicable law.

(f)Governing Law; Jurisdiction.  All matters or issues relating to the
interpretation, construction, validity, and enforcement of this Agreement shall
be governed by the laws of the State of the incorporation of the Company as in
effect from time to time, without giving effect to any choice-of-law principle
that would cause the application of the laws of any jurisdiction other than the
incorporation of the Company as in effect from time to time.  Jurisdiction and
venue of any action or proceeding relating to this Agreement shall be
exclusively in the federal and state courts of competent jurisdiction located in
Fort Worth, Texas, and the Company and each Grantee waives any objection to such
venue and jurisdiction including, without limitation, that it is inconvenient.  

(g)Successors and Assigns.  This Agreement shall bind, be enforceable by, and
inure to the benefit of, the Company and Grantee and their permitted successors
and assigns as determined under the terms of the Plan.

(h)Interpretive Matters.  In the interpretation of the Agreement, except where
the context otherwise requires:

i.The headings used in the Agreement are for reference purposes only and will
not affect in any way the meaning or interpretation of the Agreement.

ii.The terms “including” and “include” do not denote or imply any limitation;

iii.The conjunction “or” has the inclusive meaning “and/or”;

iv.The singular includes the plural, and vice versa, and each gender includes
each of the others;

v.Reference to any statute, rule, or regulation includes any amendment thereto
or any statute, rule, or regulation enacted or promulgated in replacement
thereof; and

vi.The words “herein”, “hereof”, “hereunder” and other compounds of the word
“here” shall refer to the entire Agreement and not to any particular provision.

[Signature page follows.]




5

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Time-Based Restricted Stock Unit Grant Agreement is
hereby granted and executed, effective as of the Grant Date first written above.

 

KMG CHEMICALS, INC.

By:

 

 

Christopher T. Fraser

 

President and CEO

 

 

 

Date: October 23, 2018

 

 

 




6

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

TIME-BASED RESTRICTED STOCK UNIT FY 2019-2021

[Employee Name]

[Number of Restricted Stock Units]

 

 

 

7

 